******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     MICHELLE WATKINS v. JAMES WATKINS
                (AC 35995)
                Keller, Mullins and Schaller, Js.
        Argued May 21—officially released August 5, 2014

(Appeal from Superior Court, judicial district of New
          Haven at Meriden, J. Fischer, J.)
  Michael J. Fenton, with whom, on the brief, was
George H. Romania, for the appellant (plaintiff).
  Eric B. Caines, for the appellee (defendant).
                          Opinion

   MULLINS, J. The plaintiff, Michelle Watkins, appeals
from the summary judgment rendered by the trial court
in favor of the defendant, James Watkins, on her negli-
gence action. The plaintiff claims that the court erred
in concluding that the parties’ separation agreement
was clear and unambiguous and therefore precluded
her negligence action because, in her view, the
agreement was ambiguous. The plaintiff also claims
that, notwithstanding the fact that the court concluded
that the separation agreement was clear and unambigu-
ous, the court erred in declining to consider extrinsic
evidence of the parties’ intent, which would have shown
that the plaintiff’s negligence action was not precluded
by the separation agreement. We disagree with the
plaintiff’s claims and affirm the judgment of the trial
court.
  The record reveals the following undisputed facts
and procedural history. The plaintiff and the defendant
were married on June 12, 2004. During their marriage,
on or about January 7, 2011, the plaintiff and defendant
were involved in an altercation that resulted in the
plaintiff sustaining serious personal injuries. Following
their altercation, the parties remained married for
another fourteen months, until March 14, 2012.
   On March 14, 2012, two things happened. First, the
plaintiff, by service of process, commenced the present
negligence action against the defendant based on the
January 7, 2011 incident. In her complaint, the plaintiff
alleged that on January 7, 2011, her then husband, the
defendant, ‘‘negligently and carelessly caused physical
contact with [her] thereby causing [her] to fall to the
ground inside [their] residence causing her to sustain
injuries . . . .’’ Second, after the plaintiff had served
the defendant with the negligence complaint, the parties
executed a separation agreement, and the court, Con-
way, J., dissolved their marriage. Both parties were
represented by counsel in the preparation of the separa-
tion agreement and in the ultimate dissolution of
their marriage.
   At issue in the present appeal are two paragraphs in
the parties’ separation agreement. The first paragraph
at issue is paragraph E under the prefatory section titled
‘‘Recital,’’ and it provides: ‘‘REASONS FOR SEPARA-
TION AGREEMENT: The parties wish to be legally free
to live separate and apart from one another for the
remainder of their natural lives. Wife and Husband
desire to settle all financial and property matters
between them created by their marriage by effectuating
an equitable asset and liability distribution and by termi-
nating all present and future rights and obligations,
except those reserved or created hereunder, which
either of them now has or hereafter may have with
respect to any property or estate of the other or in
respective estates upon the death of either.’’
  The second paragraph at issue is § 10, titled ‘‘Mutual
Releases,’’ and it provides: ‘‘This Agreement is the entire
agreement of the parties. Except as to the obligations
created hereunder and reservant to the parties hereto,
the rights set forth in this Agreement is the entire under-
standing of the parties and each party hereby releases
and relinquishes to the other party any and all claims
that either party has against the other for any and all
property rights and causes of action from any behavior
or occurrence that happened during the marriage.’’
   On the basis of the foregoing separation agreement,
the defendant filed a motion for summary judgment
with respect to the plaintiff’s negligence action. The
defendant claimed that he was entitled to judgment as
a matter of law because there was no genuine issue of
material fact that the separation agreement precluded
the plaintiff from bringing any claim against the defen-
dant for any behavior that happened during their mar-
riage. The defendant attached to his motion, as exhibits,
the separation agreement, the plaintiff’s answers to the
defendant’s requests for admissions, and his own affida-
vit. These materials revealed that there was no dispute
that the plaintiff’s alleged injuries occurred during her
marriage to the defendant.
  The plaintiff in turn filed an objection to the motion
for summary judgment. The plaintiff attached to her
objection, as exhibits, excerpts from the separation
agreement and her own affidavit. In her affidavit, the
plaintiff claimed that it was her understanding, based
on the parties’ conversations between themselves and
their attorneys, that the negligence action would not
be covered under the separation agreement.
   After reviewing the parties’ submissions and the sepa-
ration agreement, the court, J. Fischer, J., granted sum-
mary judgment in favor of the defendant. Specifically,
the court ruled that the mutual releases provision of
the parties’ separation agreement was clear and unam-
biguous and operated to foreclose the plaintiff from
bringing the present negligence action against the
defendant. The court noted that both parties were repre-
sented by counsel and thus were to be held accountable
for the unambiguous language used within the four
corners of the separation agreement. As such, and given
the clarity of the agreement, the court declined to con-
sider any extrinsic evidence regarding the parties’
intent. Ultimately, the court concluded that ‘‘there [was]
no genuine issue of material fact that the separation
agreement preclude[d] the plaintiff from bringing the
instant cause of action against the defendant.’’ This
appeal followed.
   We begin our analysis with the well settled standard
of review applied to a court’s decision to grant a motion
for summary judgment. ‘‘Our review of the trial court’s
decision to grant [a] motion for summary judgment is
plenary. . . . In seeking summary judgment, it is the
movant who has the burden of showing the nonexis-
tence of any issue of fact. . . . To satisfy his burden
the movant must make a showing that it is quite clear
what the truth is, and that excludes any real doubt as
to the existence of any genuine issue of material fact.
. . . As the burden of proof is on the movant, the evi-
dence must be viewed in the light most favorable to
the opponent. . . . Once the moving party has met its
burden, however, the opposing party must present evi-
dence that demonstrates the existence of some disputed
factual issue. . . . It is not enough . . . for the oppos-
ing party merely to assert the existence of such a dis-
puted issue. Mere assertions of fact . . . are
insufficient to establish the existence of a material fact
and, therefore, cannot refute evidence properly pre-
sented to the court under Practice Book § [17-45].’’
(Citation omitted; internal quotation marks omitted.)
Rickel v. Komaromi, 144 Conn. App. 775, 779–80, 73
A.3d 851 (2013).
   The plaintiff asserts five claims, all of which are varia-
tions on the same theme. The essence of all of her claims
is that the court erred in granting summary judgment
because the separation agreement, when read in its
entirety, was ambiguous as to whether her negligence
action was precluded by the mutual releases provision.
In particular, she contends that ambiguity exists in the
agreement because the agreement did not specifically
preclude her negligence action. She also argues that
ambiguity exists in the agreement with respect to her
negligence action because, in her view, the entire
agreement arises out of a divorce action and is limited
to addressing only financial and property matters.
Therefore, the plaintiff argues, because her negligence
action did not specifically relate to a financial or prop-
erty matter, her negligence action was not covered
under the mutual releases provision.
  Relatedly, the plaintiff contends that the court erred
by precluding her from introducing and relying on
extrinsic evidence of the parties’ intent with respect
to the separation agreement. She contends that, even
though the court had deemed the agreement clear and
unambiguous, the court erroneously concluded that it
could not consider extrinsic evidence that would have
demonstrated that the parties did not intend for the
separation agreement to encompass the negligence
action. We are not persuaded by the plaintiff’s claims,
and we reject her attempt to import ambiguity into the
separation agreement where none exists.
   ‘‘Our Supreme Court has instructed that interpreta-
tion of a separation agreement incorporated into a dis-
solution decree is guided by the general principles
governing the construction of contracts. . . . A con-
tract must be construed to effectuate the intent of the
parties, which is determined from the language used
interpreted in light of the situation of the parties and
the circumstances connected with the transaction. . . .
[T]he intent of the parties is to be ascertained by a fair
and reasonable construction of the written words and
. . . the language used must be accorded its common,
natural, and ordinary meaning and usage where it can
be sensibly applied to the subject matter of the contract.
. . . Where the language of the contract is clear and
unambiguous, the contract is to be given effect
according to its terms. A court will not torture words
to import ambiguity where the ordinary meaning leaves
no room for ambiguity . . . . Similarly, any ambiguity
in a contract must emanate from the language used in
the contract rather than from one party’s subjective
perception of the terms.’’ (Internal quotation marks
omitted.) Nassra v. Nassra, 139 Conn. App. 661, 667,
56 A.3d 970 (2012).
   ‘‘[T]he mere fact that the parties advance different
interpretations of the language in question does not
necessitate a conclusion that the language is ambigu-
ous. . . . [A] contract is ambiguous if the intent of the
parties is not clear and certain from the language of
the contract itself. . . . The contract must be viewed
in its entirety, with each provision read in light of the
other provisions . . . and every provision must be
given effect if it is possible to do so. . . . If the language
of the contract is susceptible to more than one reason-
able interpretation, the contract is ambiguous.’’ (Cita-
tions omitted; internal quotation marks omitted.) Cruz
v. Visual Perceptions, LLC, 311 Conn. 93, 103, 84 A.3d
828 (2014).
   ‘‘If contract language is definitive of the parties’
intent, then the interpretation of the language becomes
a question of law for the court. . . . Our review, in
such a case, is plenary. . . . If, however, the language
is not clear, then the intention of the parties as repre-
sented in the contract becomes a question of fact. . . .
If the fact in question is genuinely material to the resolu-
tion of the issue, then it is not the proper subject of
summary judgment.’’ (Citations omitted.) Best Friends
Pet Care, Inc. v. Design Learned, Inc., 77 Conn. App.
167, 176, 823 A.2d 329 (2003). We conclude that the
mutual releases provision is clear and unambiguous.
As a result, our review is plenary, and in determining
the intent of the parties to the agreement, it is the
language of the agreement and the intent expressed
therein that controls. Allstate Life Ins. Co. v. BFA Ltd.
Partnership, 287 Conn. 307, 314, 948 A.2d 318 (2008).
   Here, reading the language of the separation
agreement, the mutual releases provision states that
‘‘each party hereby releases and relinquishes to the
other party any and all claims that either party has
against the other for any and all property rights and
causes of action from any behavior or occurrence that
happened during the marriage.’’ (Emphasis added.)
This language is not susceptible to more than one rea-
sonable interpretation. Its scope—‘‘any and all claims
that either party has against the other’’—is broad, and
its subject—claims for property rights and causes of
action from any behavior or occurrence that happened
during the marriage—is well defined. This language
means precisely what it says: that each party releases
the other from any and all causes of action from any
behavior or occurrence that happened during the
marriage.
   In construing the mutual releases provision of the
separation agreement in this case, this court’s decision
in Davis v. Davis, 112 Conn. App. 56, 63–65, 962 A.2d 140
(2009), is instructive. In Davis, this court considered
whether a mutual release provision in the parties’ sepa-
ration agreement precluded the plaintiff wife from
bringing her negligence based claims against the defen-
dant husband for conduct that occurred after the disso-
lution of the parties’ marriage. Id. The provision read:
‘‘Subject to the provisions of this [a]greement, and
reserving the right to pursue any action for divorce or
dissolution of the parties’ marriage or any breach of
this [a]greement, each party has released and by this
[a]greement does for himself or herself and his or her
heirs, legal representatives, executors, administrators,
and assigns, release and forever discharge the other of
and from all cause or causes of action, claims, rights
or demands whatsoever in law or in equity, which either
of the parties ever had or now has against the other,
including, without limitation, all claims or rights which
now exist or may hereafter arise by reason of the mar-
riage of the parties.’’ (Internal quotation marks omit-
ted.) Id., 63.
   This court concluded ‘‘that the language of the separa-
tion agreement is clear and unambiguous.’’ Id., 64. The
court noted that ‘‘the mutual release provision in the
separation agreement provide[d] that each party
release[d] the other from ‘all claims or rights which now
exist or may hereafter arise by reason of the marriage of
the parties.’ . . . The language of the agreement
clearly and unambiguously limit[ed] the mutual release
to any and all claims existing at the time the separation
agreement was entered and to any and all additional
claims arising out of the marriage.’’ (Citation omitted;
emphasis in original.) Id. Because the conduct at issue
in Davis occurred after the parties’ divorce, however,
this court ultimately concluded that the mutual releases
provision did not bar the plaintiff’s claims against the
defendant. Id., 64–65.
   The language that the parties used in the release in
Davis is strikingly similar to the language that the par-
ties have used in the mutual releases provision in this
case. In fact, the agreement language in this case is even
clearer and more straightforward than the agreement
language at issue in Davis. In this case, the agreement
more plainly and simply states the parties’ intent to
release each other from any and all causes of action
arising from behavior or events occurring during their
marriage. Consequently, the mutual releases provision
at issue in this case clearly and unambiguously limits
the release to any and all claims arising from behavior
or occurrences that happened during the marriage.
  Unlike in Davis, however, the parties here do not
dispute that the basis of the plaintiff’s negligence action,
which is the January 7, 2011 altercation, occurred dur-
ing their marriage. Accordingly, the mutual releases
provision precludes the plaintiff from bringing the pre-
sent negligence action, as it is based on behavior that
occurred during their marriage.
   In reaching our conclusion, we observe, as did the
court in Overberg v. Lusby, 921 F.2d 90, 91–92 (6th Cir.
1990), that ‘‘the separation agreement that [the parties]
executed was [clearly] intended to tie up all loose ends
and resolve all of the claims or disputes that might arise
from the marriage relationship’’ and that ‘‘if the [plaintiff
did] not intend a release of all known claims . . . she
could [have] expressly reserve[d] a tort claim from the
settlement and then subsequently sue[d] in tort.’’
  Similarly, here, as in Overberg, the reasonable inter-
pretation of the separation agreement is that it was
intended to tie up all loose ends and to resolve any
and all claims or disputes with respect to property and
causes of action arising from any behavior or occur-
rences that happened during the parties’ marriage. Both
parties were represented by counsel in the drafting and
execution of the separation agreement. The plaintiff
chose not to reserve expressly her negligence action
from the separation agreement. She cannot now escape
the clear intent expressed in the mutual releases provi-
sion, namely, that she agreed to release the defendant
from any and all causes of action for behavior that
occurred during the marriage.1
  Finally, we likewise reject the plaintiff’s argument
that the court erred by disregarding her extrinsic evi-
dence of the parties’ intent. The plaintiff contends that
she was entitled to introduce and rely on such evidence
under the ‘‘intent rule,’’ regardless of whether the court
deemed the agreement to be ambiguous. We disagree.
  The ‘‘intent rule’’ was articulated by our Supreme
Court in Sims v. Honda Motor Co., 225 Conn. 401, 419,
623 A.2d 995 (1993). In Sims, the question before the
court was the proper construction of General Statutes
§ 52–572e (b), specifically, whether a tortfeasor must
be named specifically in a release in order to be dis-
charged of liability thereby. Id., 405–406. Ultimately,
our Supreme Court held that ‘‘[u]nder § 52–572e . . .
the contracting parties’ intent, not the operation of a
legal rule [of contract interpretation], determines the
scope of a release.’’ Id., 413. Accordingly, when applying
§ 52-572e, ‘‘[a] trial court may consider extrinsic evi-
dence of the parties’ intent regarding the scope of the
release regardless of whether the court determines that
the language of the release is ambiguous.’’ Id., 419. The
court reasoned that it was necessary to create a special
‘‘intent rule’’ of contract interpretation for § 52–572e in
order to avoid frustrating the goal of that statutory
provision.2 The court observed: ‘‘By abrogating the com-
mon law rule that a release of one tortfeasor discharges,
by operation of law, all joint tortfeasors, § 52–572e pre-
serves the right of the injured party to choose to release
one or all joint tortfeasors in accordance with the intent
of the negotiations between the injured party and the
settling tortfeasor.’’ Id., 413.
   Sims is factually distinct and legally inapposite to
the present case. As this court noted in Embalmers’
Supply Co. v. Giannitti, 103 Conn. App. 20, 45, 929
A.2d 729, cert. denied, 284 Conn. 931, 934 A.2d 246
(2007), our Supreme Court did not intend for the rule
in Sims to apply to all releases. In fact, ‘‘after Sims,
our Supreme Court clarified that Sims should not be
read as a rejection of the four corners doctrine of con-
tract interpretation. See Levine v. Massey, 232 Conn.
272, 278 n.7, 654 A.2d 737 (1995). Instead, the court
described it as a narrow exception to the general rule
of contract construction that was needed to avoid frus-
trat[ing] the purpose of a remedial statute.’’ (Internal
quotation marks omitted.) Embalmers’ Supply Co. v.
Giannitti, supra, 45.
   In the present case, there is no remedial statute at
issue. This case also does not involve joint tortfeasors.
Thus, the narrow exception to the general rules of con-
tract construction created by Sims and the intent rule
are simply inapplicable to this case. Accordingly, nor-
mal principles of contract interpretation apply to the
court’s interpretation of the separation agreement. As
such, the court properly applied the oft stated principle
that ‘‘[e]xtrinsic evidence may be considered in
determining contractual intent only if a contract is
ambiguous.’’ (Internal quotation marks omitted.)
Orange Palladium, LLC v. Readey, 144 Conn. App. 283,
297, 72 A.3d 1191 (2013). Because the court properly
concluded that the separation agreement was clear and
unambiguous, it properly declined to consider the plain-
tiff’s extrinsic evidence in determining the parties’
intent.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Indeed, it is worthy of note that § 11 of the separation agreement, titled
‘‘Mutual Drafting,’’ states that ‘‘this Agreement was drafted cooperatively
by the parties’ counsel in consultation with the parties. Neither party shall
be entitled to claim the benefit of any ambiguity from the drafting hereof.’’
   2
     General Statutes § 52–572e (b) provides that ‘‘[a] release by the injured
person, or his legal representative, of one joint tortfeasor does not discharge
the other tortfeasors unless, and only to the extent, the release so provides.’’
Our Supreme Court stated that ‘‘the purpose of § 52–572e . . . is to permit
the release of one joint tortfeasor to effect the release of other joint tortfea-
sors only if the settling parties so intended.’’ Sims v. Honda Motor Co.,
supra, 225 Conn. 414.